EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Ravi Mohan on 5/16/2022. 
The application has been amended as follows:

13. 	(Currently Amended) A surgical bending instrument for implanting a surgical staple at a bone fusion site of a patient, comprising:
a body supporting a first grip and a second grip that are configured to retain a crown of the surgical staple;
a driver configured to exert a distally-directed force onto [[the]]a top of the crown between the first grip and the second grip; and
a proximal handle configured to move the driver longitudinally relative to the body;	
wherein the proximal handle comprises a lever coupled with a cam that is pivotally mounted within the body, such that proximal movement of the lever causes the cam to push the driver into forcible contact with the crown.
14. 	(Previously Presented) The surgical bending instrument of claim 13, wherein the first grip and the second grip are disposed on the same side of the surgical staple and configured to support, opposite ends underneath the crown.
15. 	(Currently Amended) The surgical bending instrument of claim 13, wherein the first grip and the second grip are configured to forcibly retain the crown when the driver contacts [[the]]a center of the crown.
16. 	(Currently Amended) The surgical bending instrument of claim 13, wherein the first grip and the second grip have a separation distance comparable with [[the]]a length of the crown.
17. 	(Previously Presented) The surgical bending instrument of claim 16, wherein the first grip and the second grip have an adjustable separation distance so as to facilitate retaining a variety of differently-sized surgical staples.
18. 	(Canceled)
19. 	(Canceled)
20. 	(Canceled) 
21. 	(Canceled)
22. 	(Currently Amended) The surgical bending instrument of claim [[21]]13, wherein moving the lever to a maximally proximal position places the surgical staple into a distracted configuration suitable for implantation across the bone fusion site. 
23. 	(Previously Presented) The surgical bending instrument of claim 22, wherein moving the lever distally allows the surgical staple to relax from the distracted configuration and compress the bone fusion site.
24. 	(Currently Amended) A surgical bending instrument for distracting a surgical staple for implantation at a bone fusion site of a patient, comprising:
a first grip and a second grip that are disposed on the same side of the surgical staple and configured to support opposite ends underneath a crown of the surgical staple;
a driver in mechanical communication with a proximal handle and configured to exert a distal force on top of the crown; and
a body supporting at least the first grip, the second grip, and the driver;
wherein the proximal handle is coupled with the driver by way of a cam that is mounted pivotally within the body, whereby moving a lever coupled with the cam moves the driver longitudinally relative to the body.
25. 	(Previously Presented) The surgical bending instrument of claim 24, wherein the proximal handle is configured to facilitate moving the driver distally to clasp the crown between the first grip, the second grip, and the driver, and thereby place the surgical staple into a distracted configuration suitable for implantation across the bone fusion site, and wherein the proximal handle is configured to move the driver proximally to allow the surgical staple to relax from the distracted configuration and compress the bone fusion site after implantation.
26. 	(Canceled)
27. 	(Canceled)
II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Jurgutis (US 4592346) discloses a surgical bending device for distracting and implanting a surgical staple comprising a body (e.g. 34) having grips (e.g. 30, 31), a handle (e.g. 40), and a driver (e.g. 39), but fails to disclose at least a cam, a lever, and interrelationships thereof as claimed. There would have been no obvious reason(s) to modify the Jurgutis apparatus to satisfy at least this/these and/or each of Applicant’s claimed limitations, as such modification(s) would have likely rendered the Jurgutis apparatus incapable of continuing to operate/behave in the particular manner set forth within the Jurgutis reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775